Citation Nr: 1505264	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for panic disorder with agoraphobia.

2.  Entitlement to service connection for an acquired psychiatric disorder other than panic disorder with agoraphobia, to include major depressive disorder and obsessive compulsive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In August 2011, the Board remanded this matter for additional development.  At that time, the Board recharacterized the Veteran's claim for a nervous disorder as a claim for entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, major depressive disorder, obsessive compulsive disorder, and agoraphobia with panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In July 2012, and pursuant to the Board's requested development upon remand, the RO granted service connection for panic disorder with agoraphobia.  Nevertheless, the claim of service connection for an acquired psychiatric disorder other than panic disorder with agoraphobia, to include major depressive disorder and obsessive compulsive disorder, remains on appeal.  See Clemons, supra; see also 38 U.S.C.A. § 7104(d) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder other than panic disorder with agoraphobia, to include major depressive disorder and obsessive compulsive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a July 2012 rating decision, service connection for panic disorder with agoraphobia was granted; as such, there is no longer any controversy with regard to such matter for appellate consideration.


CONCLUSION OF LAW

The appeal with respect to the matter of entitlement to service connection for panic disorder with agoraphobia has been rendered moot by the RO's award of service connection.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

The claims file reflects that, following the Board's August 2011 remand, by way of a July 2012 rating decision, the RO granted service connection for panic disorder with agoraphobia.  Despite this, it appears that the RO recertified the claim for service connection for panic disorder with agoraphobia.

The Board finds the award of service connection represents a full grant of the claim for service connection for panic disorder with agoraphobia.  As such, there no longer remains any controversy with respect to the matter of service connection for panic disorder with agoraphobia, and this matter must be dismissed.


ORDER

The appeal with respect to the claim for service connection for panic disorder with agoraphobia is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran was afforded a VA psychiatric examination in October 2011, at which time he was diagnosed with panic disorder with agoraphobia.  The examiner determined that the Veteran's panic disorder with agoraphobia was at least as likely as not caused by the claimed in-service injury, event, or illness.  However, in the August 2011 remand, the Board indicated that the Veteran had been previously diagnosed with psychiatric disorders other than panic disorder with agoraphobia.  In this regard, the Board notes that the Veteran was diagnosed with major depression in April 2004 and obsessive compulsive disorder in August 2002.  It is unclear whether the examiner considered the Veteran's prior diagnoses or whether the Veteran has, or has had at any time pertinent to this appeal, a diagnosis of major depression and/or obsessive compulsive disorder.  Thus, another opinion is required with respect to the nature and etiology of any such acquired psychiatric disorder other than panic disorder with agoraphobia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

On remand, to ensure that all due process is met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.


The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include private medical records.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the file, schedule the Veteran for a psychiatric VA examination 

After reviewing the record, the examiner is requested to provide an opinion as to whether the Veteran has, or has had at any time since December 2006, an acquired psychiatric disorder other than panic disorder with agoraphobia.  If so, the examiner should identify such psychiatric disorders.  The examiner should specifically comment as to whether the Veteran has major depressive disorder and/or obsessive compulsive disorder.

For each diagnosed psychiatric disorder, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such disorder had its onset during service or is any other way causally related to the Veteran's military service.

The rationale for any opinions offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


      CONTINUE ON THE NEXT PAGE

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


